10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0464


                                       OP 21-0464
                                                                      FILED
 LYLE PERRY TAGGART,
                                                                       OCT 0 5 2021
                                                                     Bowen Greenwood
              Petitioner,                                          Clerk of Suprame Court
                                                                      State of Montane


       v.
                                                                    ORDER
 JIM SALMONSEN,
 Warden,
 Montana State Prison, Deer Lodge,

             Respondent.


      In a hand-written, one-page "Petition for Habeas Reliefid" self-represented
Petitioner Lyle Perry Taggart alleges that the Sixteenth Judicial District Court,
Custer County, did not comply with this Court's 2014 Order, remanding the matter for
resentencing. See Taggart v. Kirkegard, No. OP 14-0558, Order (Mont. Oct. 22, 2014).
Taggart asserts that his original twenty-year sentence as a persistent felony offender (PFO)
should stand. He maintains that his convictions for felony sexual intercourse without
consent and felony sexual assault violate double jeopardy.
      In 1999, the Sixteenth Judicial District Court, Custer County, sentenced Taggart to
two, consecutive forty-year sentences for felony sexual intercourse without consent and
felony sexual assault to be served in the Montana State Prison (MSP). Taggart entered
guilty pleas to these convictions in exchange for the dismissal of three other counts of
sexual assault. The District Court also imposed a consecutive twenty-year sentence as a
PFO. Taggart's total sentence was one hundred years.
      Taggart sought habeas corpus relief in 2014, arguing that he was illegally sentenced
as a PFO. Pursuant to State v. Gunderson, 2010 MT 166, ¶ 54, 357 Mont. 142, 237 P.3d 74
(Gunderson 11), we remanded his underlying criminal case to the District Court for
resentencing to remove the additional PFO sentence.
      Through counsel, Taggart appealed the December 12, 2014 Sentencing Order. In
its Order, the District Court resentenced Taggart to MSP for sixty years for sexual
intercourse without consent and to a consecutive forty-year term for sexual assault. On
appeal, Taggart's counsel moved to withdraw because no nonfrivolous issues existed.
Anders v. Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967) and § 46-8-103(2), MCA. We
ordered that Taggart file a response to counsel's motion, and Taggart did not do so. On
March 16, 2016, this Court dismissed Taggart's appeal. State v. Taggart, No. DA 15-0076,
Order (Mont. Mar. 29, 2016).
      This Court has addressed Taggart's arguments previously. We point out that his
double jeopardy argument lacks merit because he did not challenge it in either appeal.
Section 46-22-101(2), MCA. Taggart has not demonstrated an illegal sentence. While
Taggart's total sentence remains a 100-year prison term, none of his sentence constitutes a
PFO sentence. The original infirmity has been remedied. Taggart is not entitled to habeas
corpus relief. Section 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that Taggart's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Lyle Perry Taggart personally.
      DATED this 5         day of October, 2021.



                                                              Chief Justice
‘ 92.1.61ustices